 426300 NLRB No. 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.In adopting the judge's credibility findings regarding the testimony of Su-pervisor Partridge, we do not rely on the inconsistency perceived by the judge
in Partridge's testimony regarding the record of calls.1All dates are in 1989 unless otherwise stated.Uniroyal Goodrich and United Rubber, Cork, Lino-leum & Plastic Workers of America, AFL±
CIO, CLC. Case 10±CA±24411September 28, 1990DECISION AND ORDERBYMEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn May 25, 1990, Administrative Law Judge How-ard I. Grossman issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Uniroyal Goodrich,Thomaston, Georgia, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.Mary L. Bulls, Esq., for the General Counsel.George Britton Smith, Esq. and Robert C. Lemert, Esq.(Constangy, Brooks & Smith), of Atlanta, Georgia, for theRespondent.J. Michael Walls, Esq. (Walls & Corlew), of Atlanta, Geor-gia, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEHOWARDI. GROSSMAN, Administrative Law Judge. Theoriginal charge was filed on October 3, 1989,1and anamended charge on November 8 by United Rubber, Cork,
Linoleum & Plastic Workers of America, AFL±CIO, CLC
(the Union). Complaint issued on November 8 and allegesthat Uniroyal Goodrich (Respondent or the Company) threat-
ened its employees with discharge if they engaged in union
activities, in violation of Section 8(A)(1) of the National
Labor Relations Act (the Act). The complaint also alleges
that Respondent discharged employees James Harper, Glenn
Vaughn, and Ronald McDaniel on September 26 because oftheir union activities, in violation of Section 8(a)(3) and (1)of the Act.A hearing was held before me on these matters inThomaston, Georgia, on January 30 and 31, 1990. On the en-
tire record, including briefs filed by the General Counsel and
Respondent, and on my observation of the demeanor of the
witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a Delaware corporation with an office andplace of business located at Thomaston, Georgia, where it is
engaged in the manufacture of knitting yarn, industrial fab-
rics, and tire cord fabrics. During the calendar year preceding
issuance of the complaint, a representative period, Respond-
ent purchased and received at its Thomaston, Georgia facility
goods valued in excess of $50,000 directly from suppliers lo-
cated outside the State of Georgia. Respondent is an em-
ployer engaged in commerce within the meaning of Section
2(6) and (7) of the Act. The Union is a labor organization
within the meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. Electricians and Electronic TechniciansÐWorkRecordsJames Harper was an electrician, while Glenn Vaughn andRonald McDaniel were electronic technicians. There were
separate electric and electronic shops. Respondent contends
that Harper received a warning for being outside his assigned
work area, and that he falsified work records in the electric
shop in order to establish that he was in fact doing work in
or near the area where he was seen. Harper was discharged
for the latter alleged offense, falsification of records. Accord-
ing to Respondent, Vaughn and McDaniel falsified work
records in the electronic shop in order to assist Harper, and
were discharged for this reason.Respondent's facility is separated into several buildings, inwhich are located a large number of machines. It is the job
of the electricians and electronic technicians to go to the
areas where these machines are located and to repair them
when there is a malfunction. Electronic technicians are more
highly trained than electricians, and perform more specialized
work. There are less of them compared to electricians. Both
classes of employees also repair defective parts in their re-
spective shops.Orders for repair work are called into the electric or elec-tronic shops from supervisors, or other authorized individuals
from the various departments, to the supervisors of the elec-
tric and electronic shops. The electricians and electronic
technicians are then sent to the area where work is needed.
In doing so, they take the most expeditious route, frequently
taking them through other departments. Asked to describe his
work area, Harper replied, ``the entire plant.'' Vaughn,
McDaniel, Electric Shop Foreman Jimmy Partridge, and
Human Resources Manager Frank Varner gave similar testi-
mony. Each employee has a pager, and frequently is directed
by this means from one job to another without returning to
the shop until a later time. Harper testified that he sometimes
helps another electrician on the latter's job. 427UNIROYAL GOODRICH2The individual requesting the repair, the electrician dispatched, the ma-chine number or location, the time of the call, and the time it was answered.
G.C. Exh. 2.3G.C. Exh. 2.4There is no evidence, and none of the parties contends, that McDaniel wasa supervisor.5R. Exh. 3.6R. Exh. 4. Harper testified that employees had two break periods in addi-tion to a lunch break. However, if a machine is ``down'' during a scheduled
break period, the electrician is supposed to repair it and defer his break until
a later time.7The pleadings establish that Clark was a supervisor within the meaning ofthe Act.Each shop maintains its own type of work record (asidefrom payroll records). The electric shop has a document enti-
tled ``Record of Calls for Electricians'' for each of its three
shifts. The document has various columns calling for certain
information.2Entries are made in these columns on variouslinesÐthus, each line designates a different job. The
``Record of Calls'' is kept on a table in the middle of the
electric shop for each shift. Thereafter, it is placed in a box
placed within a cabinet behind the electric shop supervisor's
desk. The purpose of this record, according to Harper, is to
enable the electricians to ascertain the identity of ``problem
machines'' requiring constant attention.The identity of the electrician assigned to a job is estab-lished by the electrician's initials in the appropriate column.
This is done after the foreman makes the job assignment. In-
asmuch as some jobs are assigned by pager while the em-
ployee is in the plant, the initialing in those instances does
not take place until he returns to the shop, according to
Harper. On some occasions, the employee forgets to initial
the record on return to the shop. This has no effect on his
pay. Harper testified that Shop Foreman Partridge himself
had forgotten on occasion to initial calls he had made, and
made the entries the next day. Electrician Jerry Doggett gave
similar testimony, and averred that the initialing was made
``about any which way.'' The testimony of Electric Shop
Foreman Partridge corroborates that of Harper and Doggett.The electronics shop utilizes a work record entitled ``Elec-tronics Shop Order.'' This document provides for the de-
scription of two jobs on each page, with considerably more
detail for each job than the electric shop call record,3includ-ing a space for the technician assigned. Electronic techni-
cians Merrell Denham and alleged discriminatee Ronald
McDaniel testified that these forms are normally filled out at
the end of the day, but sometimes were not filled out at all
because of the press of work. Electronics Shop Foreman
Tony Murphy acknowledged that the forms were sometimes
filled out at the end of the day. According to Denham and
McDaniel, it had been longstanding practice to fill in the ini-
tials of all technicians on the same shift in the space indi-
cating the assigned technician. There were three technicians
on the second shift. However, in mid-September, Foreman
Murphy instructed the technicians to put down only the ini-
tials of the employee doing the work. Murphy testified that
the prior practice had existed ``for a few months, maybe.''The electronics shop forms are kept in a binder on a work-bench in the shop for about a month together with blank
forms, and are then filed. According to Foreman Murphy,
they are used as a ``machinery maintenance record.''
McDaniel added that it was useful to look over prior forms
to ascertain the work previously done on a particular ma-
chine.B. The Alleged Discriminatees' Employment Historiesand Union ActivitiesÐAlleged Threat of DischargeHarper had been employed by the Company for more than20 years, and, for the last 12, was rated as a first-class elec-
trician. He was a high school graduate, had 4 years in a tech-nical school, and some college experience. Electric ShopForeman Partridge testified that Harper was a ``good'' em-
ployee. Although the Company had ``problems'' with him
``here and there,'' it was ``nothing serious.''Glenn Vaughn was an employee for about 14 years, firstin the electric shop, and, more recently, in the electronics
shop. His only record of discipline, for ``horseplay,'' took
place at about the beginning of his employment. Electronics
Shop Foreman Murphy testified that Vaughn was a ``very
good technician.''Ronald McDaniel had been employed for about 10 yearsby the Company, most recently as an electronics technician
and assistant shop foreman in the electronics shop.4Prior tohis employment, he had 4 years of experience in aircraft
weapons systems in the United States Navy, technical school
training in industrial and digital electronics, and a federal li-
cense in that field. He designed the electronic circuitry for
one of the pieces of equipment mentioned in this proceeding.
Shop Foreman Murphy rated McDaniel as a ``very good
technician.''There was a union campaign in 1988, in which Harper andMcDaniel played active roles. Respondent's plant engineer
David Miller testified that he knew Harper was ``very ac-
tive'' in the 1988 campaign. Electric Shop Foreman Partridge
affirmed that Harper played a ``very visible role'' in the
1988 campaign and was in the newspaper. McDaniel testified
that he was ``one of the leaders'' of the 1988 campaign. He
obtained authorization card signatures, handbilled, talked to
employees, and made house visits.Both McDaniel and Harper were disciplined after the 1988campaign. In November 1988, shortly after the campaign,
McDaniel received a ``write-up'' for ``16 points'' of ab-
sences. He contended that company policy called for such
action after 12 points, but that the Company's first action
was taken after the campaign.Harper was given a ``verbal warning'' in January 1989,for being in a Company truck with another employee,5anda written warning in March 1989 for being ``out of his work-
ing area''Ðafter working with McDaniel on a machine, he
had gone to the ``South Mill smoking area'' instead of re-
turning to the shop.6Harper testified to a conversation in July 1989 with Car-penter Foreman Tom Clark,7whom Harper had known forover 20 years. A union committeeman had just been laid off.
According to Harper, Clark said: ``They got one of them,
and they're going to get everyone of you on the committee,
and you'll be the next.'' Clark denied making any such state-
ment. Harper was a more believable witness than Clark, and
I credit his testimony. The complaint alleges that this state-
ment constituted a violation of the Act.Harper and McDaniel began another union campaign inearly September 1989, this time assisted by Vaughn. Harper
obtained authorization cards from the union agent, and began
distributing them on September 11 during break periods in
the ``high-rise'' break area, together with Vaughn and 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8The numeral ``22'' indicates the number rather than style or model of themachineÐin this instance the loom was one of 54 such machines in a par-
ticular area.9G.C. Exh. 2, R. Exh. 8. Harper's initials also appear next to other jobson the September 11 call sheet.10R. Exh. 9A. The exhibit describes work on two machines by ``SK.'' Thefirst record pertains to the No. 28 Zinser. The ``Service Requested'' section
reads: ``motor protection circuit on mother board tripping on start.'' The ``Ac-
tion Taken'' section of the record reads: ``Disconnected bottom clearer coil
and reconnected same problem went away.'' The record indicates that 4
``M.H.'', or man-hours, were utilized on this call. The second record on this
sheet, also with the initials ``SK,'' pertains to another machine.11R. Exh. 11.12R. Exh. 14.13R. Exh. 17B.14Ibid.McDaniel. According to Harper's and McDaniel'suncontradicted testimonies, Supervisor Pete Pettis was in the
break area at the time. After an expletive, he said, ``I need
to get out of here.'' Electronics Shop Foreman Murphy toldMcDaniel not to get caught doing something he was not sup-
posed to be doing.C. Repair of the No. 22 Loom and the No. 28 ZinserDrawing Frame1. The events of September 11The events on which Respondent predicated its dischargeof the three alleged discriminatees took place on September
11 and 12, almost simultaneously with the beginning of the
1989 union campaign. They involved primarily a machine
designated as the ``No. 22 Loom,''8and, secondarily, an-other called the ``No. 28 Zinser Drawing Frame.'' Respond-
ent contends that the repair records of these machines were
falsified.The evidence is undisputed that the No. 22 loom was mal-functioning on September 11, and that Harper worked on it
on that day on two occasions. Harper testified without con-
tradiction that he twice replaced the motor on the loom, tak-
ing about 20 to 30 minutes for each call. On the first occa-
sion he was assisted by employee Doug Hartman, and on the
second by employee Herbert Sumner. The initials ``J.H.,
D.H.'' and ``J.H., H.S.'' appear on the electrician's call sheet
for September 11, next to the No. 22 loom.9Harper was cor-roborated by loom technician Gary Self, a witness for Re-
spondent who opposed the Union. According to Self, No. 22
loom failed to ``take up'' on September 11, i.e., roll up com-
pleted fabric, resulting in a roll partially soiled by grease.
This happened twice, the second time at about noon. After
the second replacement of a motor, Harper returned to pick
up the old motor, and asked how the loom was running. Self
replied that ``it wasn't.'' Harper said that he had ``no more
motors,'' and asked Self to ``try again.'' Self agreed to do
so.It is also undisputed that repair work was done on the No.28 Zinser machine on September 11. Thus, Respondent intro-
duced an electronics shop order for that date, showing work
on the Zinser by ``SK.'' Electronics Shop Foreman Murphy
identified this individual as ``Steve Kelly,''10but did not tes-tify specifically that Kelly did the work. No witness by that
name testified at the hearing. Card Room Manager Lawrence
Lynch, in whose department the Zinser machine was located,
agreed that it was ``down'' on September 11 and was
worked on, but asserted that he did not know the identity of
the repairman.Electronics technician and alleged discriminatee GlennVaughn testified that he worked on the No. 28 Zinser onSeptember 11, together with Assistant Foreman McDaniel.According to Vaughn, the machine was ``tripping out,'' i.e.,
stopping by itself. Vaughn and McDaniel ``did some
checks'' and ``changed some boards,'' but the problem was
``still there on the 11th, when we left it.''Vaughn was not shown Respondent's Exhibit 9A, with theinitials ``SK,'' and, accordingly, did not discuss the docu-
ment. He testified in a candid, truthful manner. I conclude
that his testimony has greater probative weight than Re-
spondent's Exhibit 9A, and I credit that testimony. Accord-
ingly, I find, Vaughn worked on the No. 28 Zinser on Sep-
tember 11, and it had unresolved problems at the end of the
second shift on which Vaughn worked.2. The events of September 12a. Summary of the evidence(1) The No. 22 loomRespondent's ``Production Report'' for the first shift onSeptember 12 shows that the No. 22 loom had ``downtime,''
i.e., was not functioning, for 5.7 hours on that shift.11A``Warp Out Report'' for September 12 shows No. 22 loom
in that condition beginning at 2:25 a.m. on the first shift and
ending at 8:35 a.m. on the second shift.12Tire Cord inspec-tor Martha Barrow testified that a ``warp out'' occurs when
all the yarn has run off the bobbin, and that the loom cannot
operate during that period. Loom technician Gary Self, inter-
preting a ``Loom Stop Report'' for the second shift which
he prepared,13testified that the loom was ``warped out'' forabout 1 hour when Self arrived at 8 a.m., the beginning of
the second shift. However, the loom stop report is ambiguous
on the reason for the downtime. Thus, the third entry on the
report indicates that the loom was down for ``1.0'' hours''
for reason No. 2, ``Warp Out,'' but the last entry states that
the same loom was down for ``1.0'' hours for reason No. 3,
``Fixer Repairs.''14Self testified that the No. 22 loom failed to ``take-up''again at about noon on September 12, resulting in another
soiled roll. Another call to the electric shop was made, and
electrician Hugh Fleming arrived. After discussing the prob-
lem with Self, Fleming went to the electronics shop, re-
turned, and installed a switch. According to Self, Fleming's
total elapsed time on this job was 40 to 45 minutes. Neither
Self nor Tire Cord Inspector Martha Barrow, who worked in
the area, saw Harper.Fleming testified that the electric shop received a call onNo. 22 loom and that, after placing his initials on the Call
Sheet for September 12, he went to the loom at about 11:50
a.m. Harper testified that he saw Fleming's initials on the
Call Sheet, and went to the loom at about 12 noon to inform
Fleming of what had been done the previous day. Fleming
averred that Harper was at the loom for about a minute. Be-
cause of the trouble with the loom, Fleming went to the elec-
tronics shop to discuss the problem with Electronics Assist-
ant Foreman McDaniel. The latter suggested a new switch,
because the motor had already been changed (by Harper the
previous day). McDaniel corroborated Fleming about this 429UNIROYAL GOODRICH15G.C. Exh. 2, R. Exh. 9B. McDaniel's order is the first of two on oneorder sheet. The second order pertains to the No. 28 Zinser on September 12,
as detailed hereinafter, and it was this apparently chance occurrence that led
to the dispute over that machine.16R. Exhs. 11 C±E.17R. Exh. 15B.18McDaniel, Denham, and Vaughn.19G.C. Exh. 2, R. Exh. 9B.20R. Exh. 9A.conversation. Fleming returned to the loom, obtained aswitch in the area, and replaced the old switch. Harper was
not there at the time. The latter testified that he went to ``the
smoking booth,'' saw Fleming replacing the switch, then re-
turned to the shop and placed his initials in the call sheet
after Fleming's, next to the No. 22 loom job.Harper affirmed that he happened to be in the same workarea as McDaniel in midafternoon on September 12, and dis-
cussed the problems with the No. 22 loom. McDaniel testi-
fied that Harper was ``frustrated by working on the loom for
two days.'' It had ``intermittent'' problems. Harper wanted
to change the electronic controls. McDaniel felt that the
switchÐwhich he had designedÐwas the trouble, despite the
fact that it had already been replaced earlier the same day
by Fleming, perhaps with a defective switch according to
McDaniel. However, McDaniel agreed to change the elec-
tronic controls, and, with Harper, went to No. 22 loom at
about 4 p.m. They ``changed the entire electronic control
package.'' Harper then left to get another switch, while
McDaniel returned the old electronic control package back to
the electronics shop. Harper returned to the electric Shop just
before 4 p.m.Ðthe quitting time for the second shiftÐob-
tained another switch, and returned to the loom. McDaniel
realized that he needed to give McDaniel additional instruc-
tions about the switch, and also returned to the loom. Harper
installed the switch, and McDaniel went back to the elec-
tronics shop to do ``paperwork.''McDaniel testified that he prepared an electronics shoporder on No. 22 loom between 3:30 and 4 p.m. on Sep-
tember 12, just before going to the loom to meet Harper.
This report states that the ``drive pak'' was stopping ``inter-
mittently,'' that the motor had already been replaced, and
that a ``minpak drive'' was installed. ``Problem may reoc-cur,'' the order reads.15Respondent's ``Production Reports''show 2 hours of ``downtime'' on No. 22 loom for the second
shift on September 12, and none for the third shift.16Tire Cord Inspector Martha Barrow ``patrolled'' an areacontaining 54 looms including the No. 22 loom. The looms
were arranged in two parallel rows, and Barrow walked up
and down the alley between the rows. She inspected the rolls
for grease, and, if something was wrong, reported it to Gary
Self. On direct examination, Barrow testified that Harper
worked on No. 22 loom on September 11. However, she de-
nied seeing any such work by Harper on September 12. Bar-
row's cross-examination reads in part as follows:Q. But you weren't looking for him that day, either,were you? I mean you were only asked about it after
it came up later and they asked you to remember back
and say, ``Hey, did you see James Harper that day?''
Isn't that the way it happened?A. No. The way it happened is: I had seen this per-son for years and I asked Gary Self who he was be-
cause I didn't know his name. I knew it wasn't the one
that had come out there the day before. And I do know
James Harper....Gary Self contended that the No. 22 loom ``worked fine''after Fleming replaced a switch at about noon on September
12. He denied that either Harper or McDaniel worked on it
that day. However, Self agreed that he has other jobs that re-
quire his attention, that he goes on an afternoon break, and
that he does not know what is happening to every loom at
all times. Self admitted that Harper and McDaniel changed
the No. 22 loom control box, at about 3:20 p.m., but con-
tended that this action took place on September 11 rather
than September 12. ThereafterÐon September 1ÐSelf had
no further problems with the loom on the second shift, ac-
cording to his testimony.(2) The No. 28 Zinser drawing frameCard Room Manager Lynch testified that he had no prob-lems with the Zinser machine on September 12. He based
this assertion on the Company's production report for that
date, which showed that the No. 28 machine was operating,17and on an asserted report from his second-shift supervisor,
Leon Harmon. The latter did not testify.Electronics technician Vaughn testified that he did furtherwork on the No. 28 Zinser throughout the day on September
12, ``just further in depth on the machine, trying to find the
problem.'' The machine was running while Vaughn worked
on it. Company official Varner testified that the Zinser draw-
ing frame ``needed to be running'' in order to repair the
``stop motions'' in the machine.Vaughn prepared an electronics shop order for work on theNo. 28 Zinser on September 12. In accordance with practice
at the time, he placed the initials of the three second-shift
electronics technicians18on the order. The ``Service Re-quested'' section of the document reads: ``Motor protection
circuit on mother board tripping out on start up or job.'' The
``Action Taken'' section reads: ``Replaced board, checked
wiring, resistors and suction motor and fuses. Problem still
their [sic]. Turned over to #3 shift.''19Card Room ManagerLynch agreed that this describes work different from that
listed in the September 11 ``SK'' report.20b. Factual analysis(1) The No. 22 loomI credit Harper's testimony, corroborated by Fleming, thatHarper was at the location of the No. 22 loom at about noon
on September 12, although only for a brief time. As Harper
credibly testified, he wanted to explain to Fleming what he
had done on the machine the prior day. Self's and Barrow's
testimonies denying that they saw Harper at this time are not
persuasive because of the brevity of Harper's visit and the
other duties of the loom attendants.Harper's and McDaniel's descriptions of their further workon No. 22 loom on the afternoon of September 12 are mutu-
ally corroborative and were given in great detail. Barrow's
testimony on cross-examination is ambiguous, but suggests
that there was somebody she did not know, other than Flem-
ing or Harper (perhaps McDaniel), working on the loom on
September 12. 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
21R. Exh. 9A.Self's denial that he saw Harper or McDaniel on the after-noon of September 12 is vitiated by his admission that he
did not know what was going on with the looms at all times.Although Self admitted that Harper and McDaniel replaced
the control box in the afternoon, his contention that this took
place on September 11 is implicitly contradicted by Re-
spondent's records. Thus, it is unlikely that Respondent
would have had the admitted troubles with the machine on
September 12 first and second shifts, if Harper and McDaniel
had finally repaired it on the 11th. The machine was
``down'' for over 5 hours on the morning of the 12th, and
Respondent's records are ambiguous on whether it was being
repaired or was merely out of yarn. The long period of
``downtime'' suggests that it was being repaired. The ma-
chine admittedly again failed to ``take-up'' at about noon on
the 12th. The Company's production report showing 2 hours
of downtime during the second shift on September 12 is in-
explicable on Respondent's hypothesis. The only September
12 work which the Company admits is that performed by
Fleming at about noonÐbut this took only 40 to 45 minutes
according to Self. Even if the last 35 minutes of the long
downtime which started earlier on the first shift from 2:25
a.m. to 8:35 a.m. are added to the second shift which started
at 8 a.m., the total second-shift downtime does not equal the
2 hours downtime for that shift specified on Respondent's
production report. This suggests that the machine was
``down'' again on September 12.I credit Harper's and McDaniel's testimonies, and find thatthey worked on the No. 22 loom on the afternoon of Sep-
tember 12.As indicated, McDaniel's electronics shop order on No. 22loom tends to confirm this conclusion. The second order on
that sheet concerns the No. 28 Zinser, and is also dated Sep-
tember 12. If correct, this order corroborates the General
Counsel's evidence on the No. 22 loom.2. The No. 28 Zinser drawing frameRespondent offered a variety of explanations about the No.28 Zinser. In ambiguous testimony, Human Resources Man-
ager Varner seemed to say that the September 11 order had
disappeared, and that the September 12 order had been sub-
stituted for it. He testified that the order ``for the 11th had
been removed [and] we have yet to find the original of the
11th; or find even a copy of the one on the 11th.'' The prob-
lem with this testimony is the fact that Respondent intro-
duced an electronics shop order dated September 11, purport-
edly initialed by ``SK.''21Electronics Shop Foreman Murphy agreed with Varner'sthesisÐhe searched for a September 11 order and could not
find it. Murphy also provided an alternate theoryÐafter iden-
tifying the September 11 shop order, he contended that it and
the order for September 12 were ``out of sequence according
to the work that was done,'' and had been substituted. How-
ever, Murphy also testified that he did not ask anybody
whether work had been done on the Zinser on September 12.Murphy and Varner emphasized that the order prepared byVaughn, purportedly on the 12th, stated that the 28 Zinser
problem was unsolved, and had been turned over to the third
shift.According to Respondent, this constituted an automaticorder for the third shift to continue work on the machine,
and the absence of such a third-shift order supported Re-
spondent's substitution hypothesis. On the issue of the prob-
able existence of a third-shift order, Foreman Murphy's testi-
mony on cross-examination reads as follows:Q. And the fact that whether they did or not, theremust be a work order? I mean, with a certainty, would
there always be a work order if they worked on the ma-
chine?A. If he worked on the machine, it would be a workorder, yes.Q. Even though you had problems having to remindthem to do the work orders? Continuing problems?A. There should have been a work order and therewas a work order filled out on that particular machine.Q. On the third shift, three?
A. Yes.
Q. There was one filled out?
A. Yes.Accordingly, Murphy's testimony does not support Respond-ent's alternate hypothesis regarding the No. 28 Zinser order.Card Room Manager Lynch's testimony that he had notrouble with the Zinser on September 12 is not supported by
credible evidence. To the extent that his opinion was based
on production records showing that the machine was oper-
ating, it is contradicted by Vaughn's testimony that the
Zinser was running when he worked on it, and by Company
official Varner's corroboration that the Zinser had to be run-
ning in order to eliminate the ``stop motions.'' Lynch's as-
sertion that his second-shift supervisor reported no trouble
with the machine is simply hearsay.I credit Vaughn's testimony that he continued to work onthe No. 28 Zinser on September 12. His order showing such
work is accurately dated. The record does not disclose
whether he prepared an order for his work on the Zinser on
September 11, because he was never asked this question, nor
was he ever shown ``SK's'' purported order of that date in-
troduced by Respondent.D. The Company Investigates and Warns HarperHarper testified that he finished putting the second switchinto the No. 22 loom sometime after the second-shift quitting
time of 4 p.m. on September 12, and then returned to the
electric shop. His path took him through the ``Unit A Card
Room,'' and he paused to speak with employee Ronnie
Heath for 10 to 15 seconds. Third-shift Card Room Super-
visor James Prater testified that he saw Harper talking to
Heath and another employee for 5 to 10 minutes at about
4:20 p.m. Prater claimed that Heath's work had been inter-
rupted. Heath ``saw'' Prater, and then he and the other em-
ployee ``vanished.'' Prater's employees were not disciplined.
Card Department Manager Lynch testified that there was no
rule prohibiting ``brief'' comments from an electrician to an-
other employee while passing through the department, but
that Lynch would question ``lingering an excessive time.''
McDaniel testified that there was no rule against employee
conversations in the plant.Supervisor Prater informed Lynch of Harper's conversa-tion with other employees, and asked the reason for Harper's 431UNIROYAL GOODRICH22G.C. Exh.2.23The report reads: ``On 9-12-89, James (Harper) was seen in South MillWeaving at approximately 3:20 p.m. conversing with another employee. At
4:30 p.m., he was seen in Unit A Carding doing the same thing. James wasnot on call in either area. James had a verbal warning on 1-25-89 and on 3-
20-89 about being out of his assigned work area. I am instructing him once
again that he must not wander around the plant and converse with other em-
ployees who are at work. A reoccurrence of this problem will lead to strong
disciplinary action.''The warning asserts that Harper contended he came through the card room``coming from a call'' back to the electric Shop, and spoke with an employee
for 15 seconds. (G.C. Exh. 2.)24R. Exh. 6.25According to Harper, Sumner said that he had already been laid off.26G.C. Exh. 2. Harper's document also attacks the bona fides of his twowarnings after the 1988 union campaign.presence. Lynch placed telephone calls to his superior,Jimmy Rogers, to Manager of Human Resources Frank
Varner, and to Plant Engineer David Miller. The latter called
the electric shop and spoke to Marvin Riggins, who was in
charge of the third shift in the absence of Foreman Partridge.
Miller asked Riggins whether Harper was ``on the payroll,''
by which he meant that it was past the normal second-shift
quitting time of 4 p.m. Riggins said that he did not know
what Harper was doing, and was informed by Miller that
Harper could not be ``in the plant on the payroll'' without
specific permission. Harper returned to the electric shop at
about 4:30 p.m., just before Miller called Riggins, and over-
heard the latter's part of the conversation. When it ended,
Riggins told Harper that Miller had informed him there was
a ``new policy'' that employees were not to remain beyond
the ending time of their shift, and that Harper was to go
home. Harper washed his tools, and left at about 5 p.m.Harper testified that he was ``shocked by the fact ... that
they had made up a new company rule. I was told to get out
of that plant right then, so that's what I proceeded to do. The
last thing on my mind was logging a report.'' Accordingly,
Harper made no entry on the record of calls of his work on
the No. 22 loom on the afternoon of September 12. As indi-
cated, he had previously initialed his assistance to Fleming
in the middle of the day.Plant Engineer Miller testified that maintenance employeeswere permitted to work after the end of their shifts, but that
this policy had been ``discontinued unless it was really nec-
essary.'' Miller admitted that although there had been a
``managerial discussion'' about the new policy a few weeks
before, employees in general and Harper in particular had not
been informed.Electric Shop Foreman Partridge returned to work the fol-lowing day, September 13. Miller called, and asked Partridge
to examine the Record of Calls to determine whether Harper
had done any ``meaningful'' work during the afternoon and
evening of September 12. Partridge testified that he exam-
ined the record for the prior day in the presence of assistant
shop Foreman William Coogler. ``I asked him how many
calls did he see on that sheet, and he said three.'' Partridge
stated that he wrote these calls on a piece of paper. ``I just
wrote down the twoÐthe three calls that was on it ...

(and) throwed it away.'' The Call Record shows Harper's
initials for work on a ``No. 281 Loom Fire'' at 9:40 a.m.,
the previously discussed assistance to Fleming on the No. 22
loom at about 11:45 a.m., and work on the No. 47 ``CardHopper'' at about 2:45 p.m.22Partridge did not review thelog with Harper, although he knew that the latter had been
previously warned for being outside his work area, and that
Plant Engineer Miller's inquiry concerned a possible similar
offense. According to Miller, Partridge reported that he
``didn't find much'' work by Harper on the afternoon of the
12th, and nothing in the ``card room.''Harper was called to Miller's office on the afternoon ofSeptember 14. Miller referred to prior warnings issued to
Harper, and then read from a new ``employee check-up re-
port'' which alleged that Harper was not in his ``assigned
work area'' on September 12.23Although Miller agreed thatHarper ``insisted'' he was working on a loom, Miller as-serted that ``there was nothing in the log and nobody could
tell (him) anything that he (Harper) had done.'' Harper testi-
fied and Miller admitted that the latter never asked Harper
what work he had performed.Miller, Partridge, and another supervisor signed the``Check-up Report,'' but Harper refused to do so. He re-
quested a copy and an opportunity to consult with an attor-
ney. After initially refusing to give him a copy, Miller did
so.Respondent submitted evidence of other employees whohad received warnings for being away from their work sta-
tions.24However, all of these employees had stationary workstations, unlike Harper's duties which carried him throughout
the plant.Harper and Foreman Partridge had a conversation after thewarning. According to Harper, after a discussion of whether
Harper ``enjoyed'' the warning, Harper told Partridge that
nobody had yet asked him what he was doing (on the after-
noon of the 12th). Partridge then asked: ``What was you
doing?'' Harper replied that he had been working on the No.
22 loom. Partridge replied, ``Oh, hell, I looked at the call
sheet, and it wasn't on it.'' Partridge admitted having this
conversation with Harper, but denied that the latter told him
he had been working on the No. 22 loom, or that he, Par-
tridge, told Harper that this fact was not on the call sheet.
Harper was the more believable witness, and I credit his tes-
timony.E. Harper's Response to the WarningHarper testified that he discussed the warning the fol-lowing morning, September 15, with electrician Herbert
Sumner. Harper told Sumner that the electronics shop had
worked on the No. 22 loom with him, and that the fact
would be recorded on an electronics order. Sumner agreed to
obtain and make copies of the September 12 electronics or-
ders and the electric shop call sheet.25Sumner actually ob-tained the September 11 through 13 electric shop call sheets,
and the September 12 electronics order sheet showing work
on the No. 22 loom by McDaniel and on the No. 28 Zinser
by VaughnÐmade copies, and gave them to Harper. The lat-
ter prepared a three-page document outlining the events de-
scribed above and asserting that they constituted harassment
which began after the 1988 union campaign.26Harper affixedall these documents to a copy of the warning, made numer-
ous copies of all documents, and asked Foreman Partridge to
accompany him while he delivered copies to a large number
of management personnel, including Varner and Miller. 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
27As indicated, Respondent introduced an electronics order dated September11, R. Exh. 9A, and the General Counsel introduced a separate order dated
September 12, G.C. Exh. 2.28Varner contended that he spoke with McDaniel before Vaughn. However,McDaniel credibly related seeing Vaughn go for his interview, and testifiedthat Vaughn told him ``I'm gone,'' after the interview.F. The Company's Further Investigation of andDischarges of Harper, McDaniel, and Vaughn1. Investigation of HarperHuman Resources Manager Varner testified that he was``surprised'' at Harper's response, and wondered how he had
obtained the company records. Plant Engineer Miller sur-
mised that it was possible to take work orders out of the log-
book, and contemplated a sequential numbering system to
prevent repetition of the problem. McDaniel testified that
Foreman Murphy said to him: ``Dave Miller is one upset
son-of-a-bitch. He told me he didn't know how in the hell
Harper got his hands on that damn work order ....''
Varner called Electric Shop Foreman Partridge, remindedhim that he had previously reviewed the records for the 12th,
and asked him to examine the Call Record attached to Harp-
er's response. As indicated, this record shows three calls at-
tributed to HarperÐthe No. 281 loom fire, the No. 22 loom,
and the No. 47 card hopper. As noted, Partridge originally
testified that, upon examining the record on September 13,
he noted three calls attributed to Harper and wrote them
down on a piece of paper which he threw away. However,
Partridge later testified that he did not see the No. 22 loom
or No. 47 card hopper calls when he examined the record on
September 13. Varner testified that Partridge reported that
there had been ``a couple of alterations'' between Partridge's
first and second examinations of the document, in that Harp-
er's initials had been inserted next to the No. 22 loom and
No. 47 card hopper calls, on which other employees had alsoworked. Varner himself did not see the September 12 call
sheet until he received a copy of it attached to Harper's re-
sponse. He did not see the piece of paper on which Partridge,
on September 13, allegedly wrote three calls for Harper for
September 12, and Partridge did not inform Varner of the ex-
istence of this asserted document.Partridge's testimony is contradictory. Thus, if he sawthree calls initialed by Harper for September 12, when he
originally examined the call sheet, this necessarily would
have included the No. 22 loom and No. 47 card hopper
callsÐwithout these, Partridge could not have seen three
calls. Accordingly, his later denial that he saw these two
calls is inconsistent with his former testimony. Because of
this inconsistency, and because Partridge was not a believ-
able witness, I do not credit his testimony pertaining to the
September 12 call sheet.Varner testified that he spoke with Hugh Fleming on Sep-tember 25, and asked him whether Harper had accompanied
him when Fleming replaced the loom switch in the middle
of the day on September 12. Varner acknowledged that
Fleming replied that Harper had been with him.2. Investigation of the electronics shop ordersSeveral days after Harper's warning, Card Room ManagerLynch forwarded copies of various production reports to
Varner. At about the same time, Electronics Shop Foreman
Murphy gave Varner copies of the September 11 and 12
electronics shop orders. As indicated, he testified that he told
Varner that they were ``out of sequence,'' but did not discuss
falsification of documents. Murphy's and Varner's various
statements about these reports are set forth above.3. The dischargesHuman Resources Manager Varner gave his version of theevidence. Thus, he acknowledged problems with No. 22
loom on September 11, what he called a ``warp out'' on
September 12 (actually, over 5 hours of downtime), and a
defective switch in the middle of the day on September 12.
Other than that, ``the records'' indicated that the loom ran
for ``the rest of the shift.'' ``Employees'' did not recall see-
ing Harper working on the switch in the middle of the day.
Although an electronics order showed work on the loom on
the 12th, according to Varner ``we ran into the same type
problemÐwe found that the problems we were having with
that Zinser draw frame was on the 11th rather than the
12th.'' Varner asserted that he reached this conclusion from
the production reports showing that the Zinser was operating
on the 12th. Accordingly, Varner maintained, he decided that
the electronics order for the 11th had been ``removed'' and
``disposed of, ``and that the order dated the 12th had been
rewritten and ``substituted'' for it.27Varner therefore decidedthat further investigation was required.Varner had a meeting with Harper on September 25, andasked him whether he had initialed ``the entry on ... loom

number 22 on September 12th'' (the change of the switch
with Fleming at about noon). Harper replied that he had ini-
tialed it. Varner asked him whether he went there at ``1:50
p.m.,'' and Harper replied he went to the loom at 11:50 a.m.
Varner then told Harper that he was suspended pending an
investigation, and Harper was escorted out of the plant.Varner next spoke with Vaughn.28He asked whetherVaughn had completed the electronics report showing work
on the No. 28 Zinser on September 12, and whether he had
done the work on that date. Vaughn replied affirmatively,
and Varner told him that he was suspended pending inves-
tigation. Varner did not ask Vaughn whether he had altered
a date or substituted any records.Vaughn was escorted out of the plant by Foreman Mur-phy. When they were alone, Vaughn testified, Murphy told
him that he had checked a ``form'' stating that he would re-
hire Vaughn. He asked Vaughn whether the latter would
come back to work after ``all this blew over.'' Murphy testi-
fied that he did not recall stating on a form that he would
rehire Vaughn. The latter was the more reliable witness, and
I credit his testimony that Murphy said this to him.Varner next spoke with McDaniel, and asked him whetherhe prepared the electronics order showing work on the No.
22 loom on September 12, and whether he did the work on
that date. Upon receiving McDaniel's affirmative response,
Varner told him that he was suspended pending an investiga-
tion. He did not ask McDaniel whether the latter had sub-
stituted any records or altered a date. Master mechanic Don
Carpenter escorted McDaniel out of the plant, and told him
that he, Carpenter, had nothing to do with it. McDaniel said
that he thought it had something to do with the warning to
Harper, and asserted that nobody had told him he was the
employee talking with Harper. ``Well, yes, you was, among
others,'' Carpenter replied. 433UNIROYAL GOODRICH29G.C. Exhs. 3, 4.30The pleadings establish that Murphy was a supervisor and an agent of Re-spondent within the meaning of the Act.31Bohemia, Inc., 266 NLRB 761, 764 fn. 13 (1983); Southern Paint & Wa-terproofing Co., 230 NLRB 429, 431 fn. 11 (1977).32Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981),cert. denied 455 U.S. 989, approved in NLRB v. Transportation ManagementCorp., 462 U.S. 393 (1983).33I accord little or no probative weight to the warnings issued to Harperand McDaniel after the 1988 union campaign, because they are contradicted
by the testimonies of supervisors.Varner consulted with his superior, Jim Landreth, and as-serted that, based on the ``circumstances,'' they concluded
that the three employees had falsified documents. Varner sur-
mised that Harper, in order to avoid the record of a warning
for being outside his place of work, had enlisted the support
of McDaniel and Vaughn. All three employees were dis-
charged the next day, September 26, for ``falsifying'' Com-
pany records. None of the three was told which records had
been falsified, although Harper and McDaniel asked this
question. Harper and McDaniel were discharged by tele-
phone. Vaughn returned to the plant to get his tools and was
told that he had to see Varner. The latter told Vaughn that
he had been terminated for falsifying company documents.
Vaughn asked what documents Varner was talking about,
and the latter replied that he could not discuss the matter.
The separation notices for Harper and McDaniel merely state
that they had been terminated for ``violation of Company
rules.''29G. Additional Alleged Unlawful CoercionWayne Avery, the Company's head tire cord shippingclerk and an employee for 31 years, testified that he had a
conversation with Electronics Shop Foreman Murphy30onSeptember 26, the day of the discharges. According to
Avery, he told Murphy that the latter had been ``right''Ð
``you warned these guys if they kept on with their Union ac-
tivity that they would be fired.'' Murphy agreed with Avery,
and said, ``Now they're gone.'' Avery added to this testi-
mony on cross-examination. Thus, he affirmed that Murphy
had previously said: ``If you fellows don't quit this Union
stuff, you're going to get your dong stepped on,'' and
``something tragic is going to happen to you,'' and ``you are
going to be sorry.'' Murphy agreed that he had a conversa-
tion with Avery on September 26, and that Avery made the
statements about which the latter had testified. However,
Murphy contended, his response was that the three employ-
ees had been discharged for violation of company rules.
Murphy denied some of the additional statements attributed
to him by Avery.Avery further testified that, on about October 2, CarpenterSupervisor Clark walked up to him and said: ``Well, are you
still here. You are supposed to be next. They are going to
get all you Union guys. We just got three of them.'' Clark
denied making these statements.Avery was a long-time employee of Respondent at thetime of his testimony. The Board has concluded in similar
circumstances that such testimony is entitled to considerable
weight since it is unlikely to be false when it is adverse to
an employee's pecuniary interest, such as preservation of a
job.31For these reasons, and because Avery was a believablewitness, I credit his testimony concerning the statements
made by Murphy and Clark.H. Factual Summary and Legal Conclusions1. The alleged violations of Section 8(a)(1)The General Counsel has established that company super-visors made statements to employees which were coercive
under established Board precedent. Thus, after the layoff of
a union committeeman in July, a supervisor told Harper that
``they got one of them, and they're going to get everyone
of you on the committee, and you'll be next.'' On the day
of the discharges of the alleged discriminatees (September
26), a supervisor agreed with another employee's assertion
that the supervisor had previously said employees who con-
tinued to engage in union activity would be fired. On Octo-
ber 2, just after the three discharges, a supervisor told an em-
ployee that the latter was ``supposed to be next,'' that theCompany was going to ``get all of you Union guys,'' and
that it ``just got three of them.'' All of these statements con-
stituted unlawful threats violative of Section 8(a)(1), and I so
find.2. The alleged violations of Section 8(a)(3)The General Counsel has the burden of establishing aprima facie case that is sufficient to support an inference that
protected conduct was a motivating factor in Respondent's
decision to discipline an employee. Once this is established,
the burden shifts to Respondent to demonstrate that the dis-
cipline would have been administered even in the absence of
the protected conduct.32The evidence shows that Harper and McDaniel played ac-tive roles in a union campaign in 1988. Company supervisors
admitted knowledge of Harper's role, while McDaniel was
``one of the leaders'' of the campaign. These two employees,
assisted by Vaughn, began distributing union authorization
cards on September 11, 1989, in a break room. An individual
described without contradiction by Harper and McDaniel as
a supervisor was in the break area at the time, uttered an ex-
pletive, and said that he had to get out of there. I conclude
that Respondent's unlawful threats described above manifest
antiunion animus by Respondent, that it had knowledge of
the alleged discriminatees' 1989 union activity, and that the
General Counsel has established a prima facie case that that
activity was a motivating factor in Respondent's discharges
of them.All three alleged discriminatees had excellent workrecordsÐaccording to their supervisors, Harper was a
``good'' employee, while Vaughn and McDaniel were ``very
good technicians.'' McDaniel's qualifications were particu-
larly outstanding.33Vaughn and McDaniel constituted two-thirds of Respondent's electronics technician work force on
the second shift.Almost immediately after the beginning of the 1989 cam-paign, Respondent began an investigation of Harper's work
activities. This included ordering him out of the plant after
the end of his shift on September 12 pursuant to a new rule 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
34Wells Dairy, 287 NLRB 827 (1987), enfd. as modified 865 F.2d 175 (8thCir. 1989); Gurley Refining Co., 285 NLRB 38 (1987).35NLRB v. S.E. Nichols, Inc., 862 F.2d 952 (2d Cir. 1988), enfg. as modi-fied 284 NLRB 556 (1987); Abbey's Transportation Services v. NLRB, 837F.2d 575 (2d Cir. 1988), enfg. 284 NLRB 698 (1987).36Holiday Inn East, 281 NLRB 573 (1986). Although McDaniel and Harperhad received prior warnings, none had been for the alleged offense for which
they were discharged.37Ibid.38A. J. Ross Logistics, 283 NLRB 410 (1987).39Redd-I Inc., 290 NLRB 1115 (1988).40Under New Horizons, interest is computed at the ``short term Federalrate'' for the underpayment of taxes as set out in the 1986 amendment to 26
U.S.C. Sec. 6621. Interest accrued before January 1, 1987 (the effective date
of the amendment) shall be computed as in Florida Steel Corp., 231 NLRB651 (1977).which had not been announced to any employee; contradic-tory testimony by Harper's supervisor concerning the super-
visor's examination of a work record for that day; the super-
visor's failure to tell his superior that he had made a notation
of his first examination of the work record; discarding the al-
leged notation; and the supervisor's failure to ask Harper
what he had been doing on September 12.The plant engineer then warned Harper for being out ofhis work area, relying entirely on verbal reports from other
employees, including Harper's supervisor, as to the supposed
absence of any work in the area where Harper was seen. The
plant engineer did not then examine the actual work record
for the 12th, and did not ask Harper what work he had been
doing. The evidence shows that the work records are unreli-
able indicators of work activity.When Harper supplied documentary evidence corrobo-rating his claim of work on the afternoon of September 12,
Respondent began another investigation of those documents
and the employees who prepared them, McDaniel and
Vaughn. Its asserted conclusions regarding those documents,
outlined above, are based entirely on ``the circumstances''
without any meaningful inquiry directed to the employees in-
volved. They were asked only whether they had done the
work indicated on their reports on the specified date, and
were suspended upon giving an affirmative reply. None of
the employees was made aware of Respondent's purported
belief that the employee's answer was false, and none was
given an opportunity to respond to Respondent's asserted
view of the circumstances.Respondent's stated conclusions are contradicted by itsown documentary evidence, and it could not reasonably have
believed that they were true. The Company in fact ignored
an employee's report that Harper had performed work as to
which, Respondent contended, Harper had falsified the
record. The three employees were discharged for asserted
``violation of company rules,'' or ``falsification of docu-
ments,'' without any explanation of the details of the alleged
offenses, and with a specific refusal to supply such details.
Vaughn was asked by his supervisor whether he could come
back when ``all of this (blows) over.''Rather than rebutting the General Counsel's prima faciecase, this evidence offers further support for it. The timing
of the discharges of three long-term employees with excellent
work records,34soon after the advent of the union cam-paign,35constitutes evidence of discriminatory motivation.The fact that the employees were not warned about their al-
leged infractions36and were given no opportunity to respondto the allegations against them37constitutes additional evi-dence. This conclusion is buttressed by the fact that Re-
spondent failed to give an explicit reason for the discharges,
and refused to do so on request.38Further support for theseinferences is found in the explicit warnings of supervisors to
employees, including alleged discriminatee Harper, thatunion supporters would be discharged.39These factors, to-gether with the inconsistent and contradictory evidence ad-
vanced by Respondent, show that the asserted reasons for the
discharges were a fabrication of pretexts put together by Re-
spondent to justify its termination of three union adherents.I therefore conclude that Respondent discharged Harper,McDaniel, and Vaughn on September 26 because of their
protected union activity, in violation of Section 8(a)(3) and
(1) of the Act.In accordance with my findings above, I make the fol-lowingCONCLUSIONSOF
LAW1. The Respondent, Uniroyal Goodrich, is an employer en-gaged in commerce within the meaning of Section 2(6) and
(7) of the Act.2. United Rubber, Cork, Linoleum & Plastic Workers ofAmerica, AFL±CIO, CLC, is a labor organization within the
meaning of Section 2(5) of the Act.3. By threatening employees that they would be dischargedif they engaged in union activities, Respondent thereby com-
mitted unfair labor practices within the meaning of Section
8(a)(1) of the Act.4. By discharging James Harper, Glenn Vaughn, and Ron-ald McDaniel on September 26, 1989, because of their union
activities, Respondent thereby committed unfair labor prac-
tices within the meaning of Section 8(a)(3) and (1) of the
Act.5. The foregoing unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYIt having been found that Respondent has engaged in cer-tain unfair labor practices, it is recommended that it be or-
dered to cease and desist therefrom and to take certain af-firmative action designed to effectuate the purposes of the
Act.It having been found that Respondent unlawfully dis-charged James Harper, Glenn Vaughn, and Ronald McDaniel
on September 26, 1989, it is recommended that Respondent
be ordered to offer each of them immediate reinstatement to
his former position, or, if such position no longer exists, to
a substantially equivalent position, dismissing if necessary
any employee hired to fill the position, and to make him
whole for any loss of earnings he may have suffered by rea-
son of Respondent's unlawful conduct, by paying him a sum
of money equal to the amount he would have earned from
the date of his unlawful discharge to the date of an offer of
reinstatement, less net earnings during such period, to be
computed on a quarterly basis in the manner established by
the Board in F.W. Woolworth Co.
, 90 NLRB 289 (1950),with interest as computed in New Horizons for the Retarded,283 NLRB 1173 (1987).40In addition, the posting of noticesand an expunction order are warranted. 435UNIROYAL GOODRICH41If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.42If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.On these findings of fact and conclusions of law, and onthe entire record, I issue the following recommended41ORDERThe Respondent, Uniroyal Goodrich, Thomaston, Georgia,its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Discouraging membership in United Rubber, Cork, Li-noleum & Plastic Workers of America, AFL±CIO, CLC, or
any other labor organization, by discharging employees be-
cause of their union activity, or by discriminating against
them in any other manner with regard to their hire, tenure
of employment, or terms and conditions of employment.(b) Threatening employees with discharge if they engagein union or other protected, concerted activity.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer James Harper, Glenn Vaughn, and RonaldMcDaniel reinstatement to their former positions or, if any
such position no longer exists, to a substantially equivalent
position, without prejudice to their seniority or other rights
and privileges, and make each of them whole for any loss
of earnings he may have suffered by reason of Respondent's
unlawful discrimination against him, in the manner described
in the remedy section of this decision.(b) Expunge from its personnel records or other files anyreferences to its discharges of James Harper, Glenn Vaughn,
and Ronald McDaniel on September 26, 1989, and notify
each of them in writing that this action has been taken and
that evidence of such discharge will not be used as a basis
for future personnel actions against him.(c) Preserve and, on request, make available to the Boardor its agents for copying, all payroll records, social security
payment records, timecards, and all other records necessary
to analyze the amount of backpay due under the terms of this
Order.(d) Post at its Thomaston, Georgia plant copies of the at-tached notice marked ``Appendix.''42Copies of said notice,on forms provided by the Regional Director for Region 10,
after being signed by Respondent's authorized representative,shall be posted immediately upon receipt and maintained for60 consecutive days in conspicuous places, including all
places where notices to employees are customarily posted.
Reasonable steps shall be taken by the Respondent to ensure
that said notices are not altered, defaced, or covered by any
other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through a representative oftheir own choiceTo choose not to engage in any of these protectedconcerted activities.WEWILLNOT
discourage membership in United Rubber,Cork, Linoleum & Plastic Workers of America, AFL±CIO,
CLC, or any other labor organization, by discharging em-
ployees because of their union activities, or by otherwise dis-
criminating against them.WEWILLNOT
threaten employees with discharge becauseof their union activities.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their
rights under Section 7 of the Act.WEWILL
offer James Harper, Glenn Vaughn, and RonaldMcDaniel full reinstatement to their former jobs, without loss
of any rights or privileges, and WEWILL
make them wholefor any loss of earnings they have suffered because of our
unlawful discharges of them, with interest.WEWILL
expunge from our records all references to ourunlawful discharges of the foregoing employees, and notify
each of them in writing that this has been done, and that
such discipline will not be used as the basis for future per-
sonnel actions against him.UNIROYALGOODRICH